DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 02/17/2019, 03/30/2020 and 05/21/2020 have been considered by the examiner.

	Election/Restrictions
Claims 9-21 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II and III or based on the elected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 12/01/2021. Applicant’s election with traverse of Group I drawn to a biomaterial in the reply filed on 12/01/2021 is acknowledged. Since applicant did not point out any errors with the restriction, the restriction requirement is deemed proper and is therefore made final.

Claim Status
Claims 1-8 and 22 are being examined on the merits in this office action.

	
	Claim Objections
Claim 3 is objected to because of the following informalities: 
. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/136427A1 (hereinafter “the ‘427 publication”).

Regarding claim 1 and 2, ‘427 teaches a hydrogel material for the treatment of stroke or other brain injury comprising hyaluronic acid-based microgel particles (abstract, claim 1). ‘427 teaches that in a particular preferred embodiment, the microgel particles 12 are made from hyaluronic acid (HA) in which hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA- Ac) on the HA backbone [0043]. This reads on a polymer having HA backbone. ‘427 further teaches that the hydrogel contains MAP hydrogel 2 (SEQ ID NO: 1) and two Factor XHIa substrates: Ac-FKGGERC G-NH2 (SEQ ID NO: 2) (K-peptide), and Ac- NQEQVSPLGGERCG-NH2 (SEQ ID NO: 3) (Q-peptide)), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide Ac-GCREGPQGIWGQERCG-NH2 (SEQ ID NO: 4) [0045], which constitute peptide ligands for integrin binding.
Regarding claim 4-6, ‘427 further teaches that the hydrogel contains MAP hydrogel (Fig. 3 and [0013, 0020-0025, 0045]). ‘427 teaches that hydrogel material comprises microgel particles comprising one or more network crosslinker components (abstract).


Claims 1-2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nih et al. (Adv. Mater. 2017, 29, 1606471).

Regarding claim 1, Nih et al. discloses MAP hydrogels and further discloses that it contains a hyaluronic acid backbone wherein the hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA-Ac) on the HA backbone and that this polymer was modified with three peptides (adhesion peptide RGD and two Factor XIIIa substrates: Ac-FKGGERCG-NH2, K-peptide, and Ac-NQEQVSPLGGERCG-NH2, Q-nd paragraph, Line 2-10). 
Regarding claim 2, Nih teaches that this porous scaffold interacts with cells through integrin adhesion peptides and mediates rapid cellular infiltration through microporosity of the scaffold without the need for bulk scaffold degradation (page 2, right col. Line 1-5).
Regarding claim 4-6, Nih et al. discloses MAP hydrogels and further discloses that it contains a hyaluronic acid backbone wherein the hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA-Ac) on the HA backbone (page 2, right col. 2nd paragraph, Line 2-10). Nih further teaches that injectable particle hydrogels— termed “microporous annealed particle” or MAP hydrogels— induce a tissue response that unlike nonporous materials leads to progenitor cell migration into the stroke cavity (page 2, left col. 2nd paragraph, line 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/136427A1 (hereinafter “the ‘427 publication”) in view of Nih et al. (Adv. Mater. 2017, 29, 1606471) and Saturnino et al. (BioMed Research International Volume 2014,  921549, 7 pages).

‘427 teaches a hydrogel material for the treatment of stroke or other brain injury comprising hyaluronic acid-based microgel particles (abstract, claim 1). ‘427 teaches that in a particular preferred embodiment, the microgel particles 12 are made from hyaluronic acid (HA) in which hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA- Ac) on the HA backbone [0043]. This reads on a polymer having HA backbone. ‘427 further teaches that the hydrogel contains MAP hydrogel (Fig. 3 and [0013, 0020-0025, 0045]). ‘427 teaches that hydrogel material comprises microgel particles comprising one or more network crosslinker components (abstract). ‘427 teaches that the HA-2 (SEQ ID NO: 1) and two Factor XHIa substrates: Ac-FKGGERC G-NH2 (SEQ ID NO: 2) (K-peptide), and Ac- NQEQVSPLGGERCG-NH2 (SEQ ID NO: 3) (Q-peptide)), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide Ac-GCREGPQGIWGQERCG-NH2 (SEQ ID NO: 4) [0045], which constitute peptide ligands for integrin binding.
‘427 does not disclose acetylated HA.
Nih et al. discloses MAP hydrogels and further discloses that it contains a hyaluronic acid backbone wherein the hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA-Ac) on the HA backbone and that this polymer was modified with three peptides (adhesion peptide RGD and two Factor XIIIa substrates: Ac-FKGGERCG-NH2, K-peptide, and Ac-NQEQVSPLGGERCG-NH2, Q-peptide), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide (page 2, right col. 2nd paragraph, Line 2-10). Nih teaches that this porous scaffold interacts with cells through integrin adhesion peptides and mediates rapid cellular infiltration through microporosity of the scaffold without the need for bulk scaffold degradation (page 2, right col. Line 1-5).
With regards to acetylated HA, Saturnino discloses that in biological studies, HA is acetylated improving its bioavailability and anti-inflammatory activity (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘427, Nih and Saturnino and incorporate an acetylated HA because Saturnino discloses that the acetylated HA had increased 
Regarding claim 2, ‘427 teaches that the HA-Ac polymer was modified with three peptides (adhesion peptide RGD (Ac-RGDSPGERCG-NH2 (SEQ ID NO: 1) and two Factor XHIa substrates: Ac-FKGGERC G-NH2 (SEQ ID NO: 2) (K-peptide), and Ac- NQEQVSPLGGERCG-NH2 (SEQ ID NO: 3) (Q-peptide)), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide Ac-GCREGPQGIWGQERCG-NH2 (SEQ ID NO: 4) [0045], which constitute peptide ligands for integrin binding.
Regarding claim 3, Saturnino discloses that in biological studies, HA is acetylated improving its bioavailability and anti-inflammatory activity (abstract). Hence it would be obvious to modify ‘427 and Nih with the teachings of Saturnino.
Regarding claim 4, ‘427 teaches a hydrogel material for the treatment of stroke or other brain injury comprising hyaluronic acid-based microgel particles (abstract, claim 1).
Regarding claim 5, 427 further teaches that the hydrogel contains MAP hydrogel (Fig. 3 and [0013, 0020-0025, 0045]). Furthermore, Nih et al. discloses MAP hydrogels and further discloses that it contains a hyaluronic acid backbone wherein the hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA-Ac) on the HA backbone (page 2, right col. 2nd paragraph, Line 2-10).
.

Claims 1, 7, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/136427A1 (hereinafter “the ‘427 publication”) in view of Nih et al. (Adv. Mater. 2017, 29, 1606471), US 2014/0315805A1 (hereinafter “the ‘805 publication”) and CN1753686A (hereinafter “the ‘686 publication”).
The teachings of the ‘686 publication are based on the English language translation of the CN1753686A publication obtained by Google patent and the citations are based on the English language translation.

The teachings of ‘427 and Nih are disclosed above and incorporated herein by reference.
‘427 and Nih do not explicitly disclose a pharmaceutical composition and do not teach a kit.
‘805 teaches treating stroke comprising administering a neural growth factor (e.g., BDNF) into the infarct (e.g., stroke) cavity in a biocompatible hydrogel formulation (abstract) and further that the hydrogel comprises a biopolymer (claim 5) and hyaluronic acid (claim 6 and [0024]). ‘805 further teaches pharmaceutical composition [0029, 0048] and pharmaceutically acceptable carriers [0032] and that the formulation can be delivered into the desired cite by direct injection [0105]. ‘805 teaches that the biocompatible device delivers growth factor(s) (e.g., BDNF) in a way that bypasses the blood brain barrier and provides a sustained, timed 
With regards to the kit, ‘686 teaches various biocompatible polymer (comprising hydrogel), comprise that biodegradable and non-degradable polymer is to be formed for the implant at particular target site slow releasing bioactivity factor (page 14, 5th paragraph) and further teaches that the composition are for improving a subject's recovery from CNS injury and comprises administering to a subject cells and a neural stimulant (abstract). ‘686 teaches that a kit that comprise the dosage-size-specific bottle or the equal portions of cell and/or Dexedrine and further that the kit also can contain device used when using the administering drug combinations component (page 14, 8th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘427, Nih, ‘805 and ‘686 because ‘805 discloses that the biocompatible device delivers growth factor(s) (e.g., BDNF) in a way that bypasses the blood brain barrier and provides a sustained, timed release [0004]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of the disclosed references because ‘805 teaches the biomaterial of the instant claims that comprises a polymer having hyaluronic acid backbone and that the biomaterial does not promote inflammation or tissue damage [0004].
Regarding claim 7 and 8, ‘805 further teaches pharmaceutical composition [0029, 0048] and pharmaceutically acceptable carriers [0032] and that the formulation can be delivered into the desired cite by direct injection [0105].
th paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 29 and 34 of copending Application No. 17/054,421 (US PG Pub. 2021/0220388). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recite a therapeutic hydrogel material comprising a crosslinked hydrogel matrix consisting essentially of naked heparin nanoparticles distributed and entrained within the matrix and optional cell adhesion peptides covalently linked to the matrix (claim 21) and that the hydrogel matrix comprises a cell adhesion peptide (claim 29) and that the hydrogel comprises one of: a hyaluronic acid-based hydrogel (claim 34).
The claims of the instant application recite a biomaterial comprising a polymer having a hyaluronic acid backbone, wherein the polymer is modified with at least one peptide (claim 1 and 4).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-8 and 22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615